 



Exhibit 10.32
December 28, 2005                
Kenneth L. Bloom
c/o Benesch, Friedlander, Coplan & Aronoff LLP
          Re: Separation Agreement and General Release
Dear Ken:
          This letter confirms the resignation of your employment with
Associated Materials Incorporated (“AMI”), with your last day of employment
being December 31, 2005. You understand and agree that, effective October 21,
2005, you have no longer been authorized to incur any expenses or obligations or
liabilities on behalf of AMI and you represent that you have not incurred any
such expenses or obligations or liabilities on behalf of AMI.
          In connection with your resignation, AMI is prepared to provide you
with severance pay equal to four (4) months of your current base salary (less
applicable deductions and withholdings). You will receive this severance pay by
remaining on the payroll through April 30, 2006. In addition, your group
medical, dental and life insurance benefits (as may be amended from time to time
for active employees and provided that you will continue to be responsible for
that portion of the monthly premiums for which you would be responsible as an
active employee) will remain in effect until the earlier of April 30, 2006 or
the date on which such coverage is available to you from other employment.
          In order to be eligible to receive the severance payment and other
benefits to which you are not otherwise entitled, you are required to (i) agree
to the terms contained in this letter, including the General Release, indicate
your agreement by signing and returning this letter, and not revoke this
agreement as provided below, and (ii) sign the Stock Repurchase Agreement, a
copy of which is attached hereto.
          In consideration for AMI’s payment of the severance payment and other
benefits to which you are not otherwise entitled, you hereby agree to release
AMI and any and all of AMI’s predecessors, successors, assigns, subsidiaries,
parents, branches, divisions, affiliates, related entities and present and
former owners, stockholders, officers, directors, employees, insurers,
representatives, attorneys and agents (of either AMI or any and all of AMI’s
predecessors, successors, assigns, subsidiaries, parents, branches, divisions,
affiliates and related entities) (collectively, “AMI Officials”), individually
and in their official capacities, of and from all causes of action, claims,
damages, judgments or agreements of any kind including, but not limited to, all
matters arising out of your employment with AMI and the cessation thereof. This

 



--------------------------------------------------------------------------------



 




release includes, but is not limited to, any and all alleged claims based on
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the Age
Discrimination in Employment Act (including the Older Workers Benefit Protection
Act), the Americans with Disabilities Act, the Ohio State Labor and Industry Law
(including, but not limited to, the Ohio Civil Rights Act), the Employee
Retirement Income Security Act of 1974, the Family and Medical Leave Act of
1993, the Worker Adjustment and Retraining Notification Act, or any common law,
public policy, contract (whether oral or written, express or implied) or tort
law, or any other local, state or federal law, regulation, ordinance or rule
having any bearing whatsoever on the terms and conditions of your employment and
the cessation thereof.
          In addition, you will keep in confidence and will not, except as
specifically authorized in writing by AMI or as otherwise required by law,
disclose to any third party or use for the benefit of himself or any third party
any confidential or proprietary information about AMI (or its parents,
subsidiaries, affiliates or related entities) which you acquired, developed or
created by reason of your employment, except for information that is or becomes
public other than through your breach of this paragraph.
          You will also promptly return to AMI all documents, materials and
property in your possession, custody or control that are the property of AMI or
any AMI Officials, including but not limited to all AMI information and related
reports, maps, files, memoranda and records, credit cards, cardkey passes, door
and file keys, computer access codes, software and including all copies,
duplicates, reproductions or excerpts thereof.
          You agree not to criticize, denigrate, disparage or impair the
commercial reputation, goodwill or interests of AMI or any AMI Officials in any
manner whatsoever.
          You agree that you will cooperate with AMI (or its parents,
subsidiaries, affiliates or related entities) and its legal counsel in
connection with any current or future investigation or litigation relating to
any matter with which you were involved or of which you have knowledge or which
occurred during your employment at AMI. Such assistance shall include, but not
be limited to, depositions and testimony and shall continue until such matters
are resolved. AMI will reimburse you for any reasonable and pre-approved
travel-related expenses and reasonable telephone and facsimile expenses that you
incur as a result of your cooperation.
          You acknowledge and agree that you continue to be bound by the terms
of the covenants set forth in Section 5 of your employment agreement, dated as
of August 21, 2002 and amended and restated as of July 27, 2004 (and attached
hereto and incorporated herein as Exhibit A), including but not limited to the
covenants regarding Noncompetition and Nonsolicitation, each of which continues
for two (2) years following the date of your termination, and the covenants
regarding Nondisclosure and Nondisparagement.
          This Agreement and Release is not an admission of any liability or
wrongdoing by AMI or any AMI Officials, and AMI and AMI Officials expressly deny
any such wrongdoing or liability.
          By signing this Agreement and Release, you are providing a complete
waiver of all claims that may have arisen, whether known or unknown, up until
the time that this

-2-



--------------------------------------------------------------------------------



 



Agreement and Release is executed. If you breach this Agreement and Release, AMI
will seek restitution and/or offset of any payments or benefits provided to the
extent permitted by law.
          This Agreement and Release does not affect your entitlement to
previously accrued or vested benefits to which you may be entitled, which are
summarized as follows:

  •   You have no accrued but unused vacation days.     •   Your group medical
and dental benefits will remain in effect until December 31, 2005. Upon the
termination of your group medical and dental benefits, you will be provided
separate information regarding your right thereafter to continue group coverage
as required by the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”).     •   Your group life insurance will remain in effect until
December 31, 2005, which is the last day of your employment. Upon the
termination of your group life insurance, you will be provided separate
information regarding your right to convert your group life insurance to an
individual policy.     •   You will be provided a separate statement of your
benefits, if any, under any AMI savings and/or pension plan. Your rights to
benefits under any AMI savings and/or pension plan will be determined by law and
in accordance with the terms of the specific plan.

          Since your execution of this Agreement and Release releases AMI and
any AMI Officials from all claims you may have, you should review this carefully
before signing it. You can take at least twenty-one (21) days from your receipt
of this Agreement and Release to consider its meaning and effect and to
determine whether you wish to enter into it. During that time, you are advised
to consult with anyone of your choosing, including an attorney, prior to
executing this Agreement and Release.
          Once you have signed this Agreement and Release, you may choose to
revoke your execution within seven (7) days. Any revocation of this Agreement
and Release must be in writing and personally delivered to John Haumesser,
Associated Materials Incorporated, 3773 State Road, Cuyahoga Falls, Ohio 44223,
or if mailed, postmarked within seven (7) days of the date upon which it was
signed by you.
          TO RECEIVE THE SEVERANCE PAYMENT AND OTHER BENEFITS, YOU MUST SIGN AND
RETURN THE AGREEMENT AND RELEASE NO EARLIER THAN DECEMBER 31, 2005 AND NO LATER
THAN JANUARY 21, 2006, AND DELIVER THE ATTACHED LETTER INDICATING THAT YOU DO
NOT WISH TO REVOKE YOUR AGREEMENT SEVEN (7) DAYS AFTER THE DATE YOU SIGN THIS
AGREEMENT AND RELEASE. This Agreement and Release should be returned to John
Haumesser, Associated Materials Incorporated, 3773 State Road, Cuyahoga Falls,
Ohio 44223. AMI will not make any payments or provide any other benefits
pursuant to this Agreement and Release until after the seven (7) day period
expires and AMI receives the attached letter indicating that you have not
revoked your agreement.

-3-



--------------------------------------------------------------------------------



 



          This Agreement and Release (including the attached Stock Repurchase
Agreement and attached employment agreement) contains the entire understanding
of the parties relating to the subject matter hereof, and supersedes and
replaces the Separation Agreement and General Release, dated December 27, 2005,
which you previously received from AMI. You acknowledge that no representations,
oral or written, have been made other than those expressly set forth herein, and
that you have not relied on any other representations in executing this
Agreement and Release. This Agreement and Release may be modified only in a
document signed by the parties and referring specifically hereto.
Sincerely yours,
Associated Materials Incorporated
John Haumesser
Vice President, Human Resources

-4-



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
          I AGREE TO THE TERMS AND CONDITIONS SPECIFIED IN THIS AGREEMENT AND
RELEASE AND I INTEND TO WAIVE AND RELEASE ALL CLAIMS THAT I MAY HAVE AGAINST AMI
AND ANY AMI OFFICIALS. I UNDERSTAND THAT THIS WAIVER AND RELEASE CREATES A TOTAL
AND UNLIMITED RELEASE OF ALL CLAIMS, WHETHER KNOWN OR UNKNOWN, EXISTING AS OF
THIS DATE THAT I MAY HAVE AGAINST AMI AND ANY AMI OFFICIALS.
          I HAVE HAD AMPLE TIME TO REVIEW THIS AGREEMENT AND TO CONSIDER MY
GENERAL RELEASE OF ALL CLAIMS AS SET FORTH IN THIS AGREEMENT AND RELEASE. I AM
SIGNING THIS AGREEMENT AND RELEASE KNOWINGLY, VOLUNTARILY AND WITH FULL
UNDERSTANDING OF ITS TERMS AND EFFECTS. I UNDERSTAND THAT I CAN TAKE AT LEAST
TWENTY-ONE (21) DAYS FROM RECEIPT OF THIS AGREEMENT AND RELEASE TO DETERMINE
WHETHER I WISH TO SIGN IT, THAT I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY
PRIOR TO SIGNING IT, AND THAT I HAVE SEVEN (7) DAYS FROM THE DATE I SIGN THIS
AGREEMENT AND RELEASE TO REVOKE IT.
          I ACKNOWLEDGE THAT I HAVE NOT RELIED ON ANY REPRESENTATIONS OR
STATEMENTS NOT SET FORTH HEREIN. I WILL NOT DISCLOSE THIS AGREEMENT AND RELEASE
TO ANYONE EXCEPT TO MY IMMEDIATE FAMILY AND ANY TAX, LEGAL OR OTHER COUNSEL THAT
I HAVE CONSULTED REGARDING THE MEANING OR EFFECT OF THIS AGREEMENT, EXCEPT AS
OTHERWISE REQUIRED BY LAW.
          In witness hereof, I have executed this Separation Agreement and
General Release this ___ day of                     , 200__.

             
                                                            
           
Kenneth L. Bloom
           
 
           
STATE OF OHIO
    )      
 
          ss.:
COUNTY OF                     
    )      

          On this                      day of                     , 200_, before
me, a Notary Public of the State of Ohio, personally appeared KENNETH L. BLOOM,
to me known and known to me to be the person described and who executed the
foregoing agreement and release and did then and there acknowledge to me that
s/he voluntarily executed the same.

     
 
 
 
 
  Notary Public

YOU MUST RETURN THE ENTIRE SEPARATION AGREEMENT AND GENERAL RELEASE (INCLUDING
THIS ACKNOWLEDGMENT PAGE).

-5-



--------------------------------------------------------------------------------



 



                                        , 200_
John Haumesser
Vice President, Human Resources
Associated Materials Incorporated
3773 State Road
Cuyahoga Falls, Ohio 44223
          Re: Separation Agreement and General Release
Dear John:
          On                     , 200_, I executed a Separation Agreement and
General Release between Associated Materials Incorporated and me. I was advised
in writing to consult with an attorney of my choosing prior to signing the
Agreement and Release.
          At least seven (7) days have elapsed since I executed the
above-mentioned Agreement and Release, and I have not revoked my acceptance or
execution thereof. I hereby request payment of the monies and other benefits
described in that Agreement and Release.
Very truly yours,
                                        

 